It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is, hereby modified in this respect, to-wit:
That all that portion of the judgment and sentence of the court, commanding and requiring that said plaintiff in error be confined in the joint county and city workhouse of the county of Muskingum and city of Zanesville, Ohio, “until said bond is entered into as above specified,” is hereby reversed and set aside and held for naught, and stricken from said judgment, the said common pleas court having no authority of law to make such an order of commitment in default of such bond, but should have ordered that, in default of such bond, within a day to be named by the court, the place where such liquor is sold, furnished or given away for beverage purposes, should be abated, and in all other respects said judgment and sentence of the common pleas court is affirmed.
Davis, C. J., Spear, Johnson, Donahue and O’Hara, JJ., concur.